Citation Nr: 0202663	
Decision Date: 03/21/02    Archive Date: 04/04/02

DOCKET NO.  99-05 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected bilateral hearing loss disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for service-connected lumbosacral strain disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1977 to 
January 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 Regional Office (RO) decision, 
which granted entitlement to service connection for bilateral 
hearing loss and lumbosacral strain.  By way of the same 
rating decision, the RO assigned a zero percent 
(noncompensable) rating to each service-connected disability, 
effective from February 1997.  The veteran perfected a timely 
appeal of this determination.

During the course of this appeal, the veteran was granted a 
10 percent rating for his service-connected lumbosacral 
strain; however, he continues to appeal to the Board for an 
even higher evaluation for this particular disability, in 
addition to the service-connected bilateral hearing loss.  
Because there has been no clearly expressed intent on the 
part of the veteran to limit his appeal to a specified 
disability rating, VA is required to consider entitlement to 
all available ratings for each of the veteran's disabilities.  
AB v. Brown, 6 Vet. App. 35, 39 (1993).  Accordingly, both 
issues remain in appellate status.

This case was also previously before the Board in July 2000, 
at which time it was remanded for further development.  Such 
development having been completed with respect to the 
veteran's claim for an initial compensable rating for 
bilateral hearing loss, this issue is again before the Board 
for appellate review.

The Board is undertaking additional development with respect 
to the veteran's claim of entitlement to an initial rating in 
excess of 10 percent for his service-connected lumbosacral 
strain pursuant to authority granted by 67 Fed. Reg. 3,099, 
3104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When development is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099,3105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing the veteran's and/or his representative's 
response, the Board will prepare a separate decision 
addressing the issue of entitlement to an initial rating in 
excess of 10 percent for the service-connected lumbosacral 
strain.


FINDING OF FACT

The evidence of record indicates that the numeric 
designations were I and I in accordance with the February 
1998 and June 2000 VA audiological examinations; and such 
numeric designations equate to no more than a noncompensable 
rating for the entire period under consideration.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107, 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.3, 
4.85, 4.86, Diagnostic Code 6100 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

In this particular case, the record reflects that the veteran 
has received the degree of notice which is contemplated by 
law.  Specifically, the veteran has received notice by way of 
a July 1998 and July 2001 rating decision, a January 1999 
statement of the case, and a July 2001 supplemental statement 
of the case, all issued during the pendency of this appeal.  
The referenced rating decisions, statement of the case, and 
supplemental statement of the case each addressed the law and 
put the veteran on notice regarding the evidentiary standards 
and/or shortcomings pertaining to his claim.  

The record reflects that VA has also met its duty to assist 
the veteran in obtaining evidence necessary to substantiate 
his claim.  Notably, the veteran's service medical records 
were obtained and associated with the claims folder, and they 
appear to be intact.  The veteran has not alleged that there 
are any additional medical records related to his bilateral 
hearing loss claim that VA has not already obtained, and 
indeed, the Board is unable to identify any such evidence.  
Finally, for purposes of evaluating his hearing loss, the 
veteran was scheduled for a VA audiological examination in 
February 1998 and more recently, in June 2000.  The RO has 
obtained copies of the veteran's referenced examinations, and 
the copies have been associated with the veteran's claims 
folder.  Thus, under the circumstances of this case, VA has 
satisfied its duties to notify and assist the veteran, and 
adjudication of this appeal without remand to the RO for 
additional consideration under the new law poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Therefore, the veteran's claim of 
entitlement to an initial compensable rating for bilateral 
hearing loss is ready for appellate review.

Factual Background

In January 1998, the veteran submitted a claim seeking 
entitlement to service connection for bilateral hearing loss.

In February 1998, the veteran underwent a VA audiological 
examination.  At this time, his chief complaint was bilateral 
hearing loss, which existed for the past ten years.  The 
veteran also reported tinnitus existing as far back as his 
hearing loss. While the veteran's tinnitus was described as 
constant, it was noted in the record that the condition did 
not effect his daily life.  Finally, the loudness of the 
veteran's tinnitus was described as 1.5 on a scale of one to 
five; the pitch was described as a 4, also on a scale of one 
to five.

A copy of the veteran's February 1998 audiological report 
disclose test results that indicated puretone thresholds, in 
decibels, of:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
50
60
LEFT
15
25
35
65
70

The speech audiometry indicated speech discrimination scores 
of 96 percent in both the right and left ear.  A summary, 
based on the veteran's test results, indicated moderate to 
severe sensorineural hearing loss above 2000 Hertz in the 
right ear.  In reference to the veteran's left ear, there was 
mild sloping to moderately severe sensorineural hearing loss 
above 1500 Hertz.

By a July 1998 RO decision, the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
was granted, and he was assigned a zero percent 
(noncompensable) evaluation for such.  (Since this 1998 
decision, the veteran's rating for bilateral hearing loss has 
not been increased.)

In March 1999, the veteran submitted his VA Form 9, 
Substantive Appeal, wherein he perfected a timely appeal of 
the RO's 1998 decision which assigned a zero percent 
(noncompensable) rating evaluation for his bilateral hearing 
loss disability.
In addition to his substantive appeal, the veteran submitted 
a personal written statement advising that his tinnitus and 
hearing loss did in fact, effect his daily life.  He related 
that in his current job, he spent much of his time on the 
phone with employees and because of his hearing loss, he 
constantly had to ask people to repeat what they had said.  
He also indicated that while he had been fitted for a hearing 
aid, he believed that the pain inflicted by his hearing aid 
far exceeded any help which was subsequently provided.  

By a March 1999 RO decision, the veteran was granted 
entitlement to service connection for tinnitus and a zero 
percent (noncompensable) rating was assigned effective 
February 25, 1998.  (Since this 1999 decision, the veteran's 
rating for tinnitus has been increased from zero percent to 
10 percent, effective June 1999.)

In June 2000, the veteran underwent an additional VA 
audiological examination.  
At this time, the veteran indicated that his situation of 
greatest difficulty was understanding speech in the presence 
of background noise.  

A copy of the veteran's June 2000 audiological report 
disclose test results that indicated puretone thresholds, in 
decibels, of:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
20
55
70
LEFT
15
30
35
75
80







The speech audiometry indicated speech discrimination scores 
of 96 in the right ear and of 94 percent in the left ear.  A 
summary based on the veteran's test results indicated mild 
sloping to severe hearing loss above 500 Hertz in both ears, 
with the exception of normal hearing at 1500 Hertz in both 
ears and 2000 Hertz in the right ear.  The veteran's puretone 
stenger was negative at 3000 Hertz.  An otoscopy test was 
within normal limits in both ears.  No significant air/bone 
gaps were noted.  The examiner advised that the veteran's 
speech reception thresholds were in agreement with puretone 
averages in both ears.  The veteran's word recognition was 
described as excellent in both ears.  He had normal 
tympanograms in both ears.  Contralateral acoustic reflexes 
were present through 2000 Hertz in both ears.  There was no 
evidence of reflex decay.  

Final diagnosis was bilateral, fairly symmetrical, mid to 
high frequency sensorineural hearing loss of a mild sloping 
to severe degree.  The veteran's configuration of hearing 
loss was consistent with a noise induced hearing loss.  
Continued use of amplification was recommended.

Finally, in September 2000 the RO received copies of records 
evidencing that the veteran received treatment at the 
Martinsburg VA medical center.  A notation dated in April 
1999 indicates that the veteran was seen for a hearing aid 
related problem.  The veteran advised that he felt his 
hearing aid was making his tinnitus worse.  Again, an 
otoscopy test was within normal limits in both ears.  The 
veteran's hearing aids were cleaned and checked.  On this 
occasion, the veteran was counseled regarding tinnitus.  His 
hearing aids were returned to the manufacturer to have the 
circuit changed, and the veteran agreed to return to the 
clinic for issue of his repaired hearing aids.

Legal Analysis

As previously noted in the introduction, the veteran and his 
representative contend that an initial increased compensable 
rating is warranted for the veteran's service-connected 
bilateral hearing loss.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  The 
schedule is based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Court has held that assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designation assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The Board notes that, by regulatory amendment effective June 
10, 1999, changes were made to the Schedule for Rating 
Disabilities for diseases of the ear and other sense organs, 
as set forth in 38 C.F.R. §§ 4.86 and 4.87.  See 64 Fed. Reg. 
25202, 25209 (1999).  Where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the claimant will apply.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

Under the old criteria, the basis for evaluating defective 
hearing was the impairment of auditory acuity within the 
range of 1000 to 4000 Hertz, according to findings on 
audiology clinic examinations.  For VA purposes, impairment 
of auditory acuity contemplates the organic hearing loss for 
speech.  38 C.F.R. § 4.87 (1998).  The examinations permit a 
standardization of methods and uniform conditions, so that 
the performance of each person can be compared with that of a 
person having normal hearing acuity.  The audiometric 
findings will provide an accurate basis upon which to 
evaluate the veteran's entitlement to disability 
compensation, as provided by 38 C.F.R. § 4.85.  Evaluations 
of bilateral defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 Hertz (cycles per second).  
Audiometric test results can be translated into a numeric 
designation ranging from Level I to Level XI to evaluate the 
degree of disability from bilateral service-connected 
defective hearing.  The Schedule for Rating Disabilities 
(hereafter Rating Schedule) establishes eleven auditory 
acuity levels designated from Level I for essentially normal 
acuity through Level XI for profound deafness.  In addition, 
the evaluations derived from the schedule contemplate the 
proper allowance for improvement of hearing acuity by hearing 
aids.  See 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Codes 
6100 to 6110 (1998).

Under the new regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the Rating Schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  If impaired hearing is service-connected in 
only one ear, in order to determine the percentage evaluation 
from Table VII, the non-service-connected ear will be 
assigned a Roman Numeral designation for hearing impairment 
of I.  See 38 C.F.R. § 4.85 (2001).

Also for application is the newly enacted 38 C.F.R. § 4.86, 
for exceptional patterns of hearing impairment.  Thereunder, 
(a) when the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or TableVIa, whichever results in the higher numeral.  
Each ear will be evaluated separately; and (b) when the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  Tables VI-VII are unchanged.  
38 C.F.R. § 4.86 (2001).

Finally, as the veteran in this case has appealed from an 
initial award, consideration will be given as to whether an 
initial compensable rating for his service-connected 
bilateral hearing loss was warranted for any period of time 
during the pendency of his claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Currently, results of VA audiological testing in February 
1998 indicated an average puretone decibel loss of 38 in the 
right ear and of 49 in the left ear, with speech 
discrimination scores of 96 percent in each ear.  The results 
of a more recent VA audiological test conducted in June 2000 
revealed an average puretone decibel loss of 44 in the right 
ear and of 55 in the left ear, with a speech discrimination 
score of 96 in the right ear and of 94 percent in the left 
ear.  

As previously noted, under the former and amended criteria at 
38 C.F.R. § 4.85, Tables VI & VII (1998 & 2001), hearing 
impairment is evaluated based upon the average puretone 
decibel loss and the percent of speech discrimination.  These 
values are then translated into a numerical designation in 
order to evaluate the degree of disability.  The numeric 
designations are I and I in accordance with both the 
veteran's February 1998 and June 2000 examinations, and 
equate to a zero percent (noncompensable) evaluation under 
Table VII (of the former and amended criteria).  
Consequently, in this present case, neither the provisions of 
the former, nor the amended criteria for rating hearing 
impairment would result in a more favorable outcome of the 
veteran's claim.  Therefore, a zero percent (noncompensable) 
evaluation and no higher, is warranted in this case.

Finally, the audiologic results contained in the veteran's 
February 1998 and June 2000 examinations, which pertain to 
both the right and left ear, do not indicate that the veteran 
had puretone thresholds of 55 decibels or more at each of the 
four frequencies (1000, 2000, 3000, and 4000 Hertz), nor did 
he have a puretone threshold of 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz.  Consequently, 
the newly enacted 38 C.F.R. § 4.86(a)-(b) (2001), for 
exceptional patterns of hearing impairment, based only on the 
puretone threshold average, is not for consideration in this 
case.

In sum, the Board determines that the pertinent medical 
evidence of record in this case has established that a zero 
percent (noncompensable) rating is in fact appropriate for 
the veteran's bilateral hearing loss disability.  Full 
consideration has been given to the requirement of 38 C.F.R. 
§ 4.3 to resolve any reasonable doubt regarding the current 
level of the veteran's disability in his favor; however, the 
medical evidence in this case does not create a reasonable 
doubt regarding the current level of his disability;  Thus, 
the reasonable doubt doctrine does not apply.  38 C.F.R. 
§ 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Since this issue also deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether 
"staged rating," as addressed by the Court in Fenderson, 
would be in order.  The Board finds that the zero percent 
(noncompensable) rating reflects the highest degree of 
impairment shown since the date of the grant of service 
connection.  As such, the rating should be effective since 
that time.  Therefore, there is no basis for staged rating in 
the present case.

In a similar manner, the Board notes there is additionally a 
lack of evidence regarding an exceptional or unusual 
disability picture with related factors, such as marked 
interference with employment or frequent periods of 
hospitalization, as to warrant referral of the case to 
appropriate VA officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2001).  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  In this regard, 
the record does not reflect that the veteran's service-
connected bilateral hearing loss has recently required him to 
undergo hospitalization.  Likewise, while the veteran has 
alluded to some difficulties at work attributable to his 
bilateral hearing loss, there is no evidence indicating he 
has had marked interference with employment so as to render 
impractical the application of the regular schedular 
standards for bilateral hearing loss.  Thus, based on the 
evidentiary record, the aforementioned assignment of a zero 
percent (noncompensable) schedular rating under 38 C.F.R. 
§ 4.85, Diagnostic Code 6100, has already adequately 
addressed, as far as can practicably be determined, the 
average impairment of earning capacity due to the veteran's 
bilateral hearing loss disability.  Therefore, the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagel 
v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 
88, 94-95 (1996).


ORDER

Entitlement to an initial compensable rating for service-
connected bilateral hearing loss is denied.


		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

